ACCEPTED
                                                                                              03-15-00528-CV
                                                                                                      8124509
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         12/7/2015 4:36:01 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                              No. 03-15-00528-CV
                                                                        FILED IN
                     In the Third Court of Appeals 3rd AUSTIN,
                                                       COURT OF APPEALS
                                                                TEXAS
                             Austin, Texas         12/7/2015 4:36:01 PM
                                                                    JEFFREY D. KYLE
                                                                         Clerk

              TEXAS EDUCATION AGENCY AND MICHAEL WILLIAMS,
            COMMISSIONER OF EDUCATION, IN HIS OFFICIAL CAPACITY,

                                      Appellants

                                          v.

              ACADEMY OF CAREERS AND TECHNOLOGIES, INC. D/B/A
           ACADEMY OF CAREERS AND TECHNOLOGIES CHARTER SCHOOL,

                                       Appellee


             ACCELERATED APPEAL FROM CAUSE NO. D-1-GN-15-002879
             200TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS


      UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Academy of Careers and Technologies, Inc. d/b/a Academy of

Careers and Technologies Charter School file this motion requesting a 30-day

extension of time for filing its brief in this appeal. Appellee respectfully shows:

      1.      Appellee’s brief is currently due on December 9, 2015.

      2.      Appellee requests a 30-day extension of time, or until January 8,

2016, for filing its brief. Appellee has received one previous extension.
      3.      The undersigned counsel was not involved in the trial court

proceeding until after the temporary injunction/plea to the jurisdiction hearing and

has been given sole responsibility for preparing Appellee’s brief. Counsel needs

additional time to review the record, conduct the necessary research, and prepare a

brief that will assist the Court in resolving this appeal.

      4.      The demands of other cases have also made this motion necessary.

Specifically, the undersigned has been occupied with or has managed conflicting

deadlines for the following matters:

           • post-trial briefing in Johnson Ranch Municipal Utility District v.
             Patricia Lux Graham and Margie Hastings, No. C2014-0438B in the
             207th Judicial District Court of Comal County, Texas;

           • post-submission briefing in Microsoft Corporation v. Michael
             Mercieca, No. 14-15-00024-CV in the Fourteenth Court of Appeals;

           • appellant’s brief in CorpSol, Inc., et al. v. Texas Property and
             Casualty Insurance Guaranty Association, No. 03-15-00074-CV in
             the Third Court of Appeals (currently due on December 17, 2015 by
             extension);

           • briefing on the merits in Tom Bennett and James B. Bonham
             Corporation v. Larry Wayne Grant, No. 15-0338 in the Supreme
             Court of Texas (currently due on December 21, 2015); and

           • obtaining and reviewing the 11,000-page electronic record on appeal
             to prepare appellant’s brief in Claimant ID 100068236 v. BP
             Exploration & Production, Inc., No. 15-30860 in the United States
             Court of Appeals for the Fifth Circuit (currently due on January 5,
             2015 by extension).




                                            2
                          CONCLUSION AND PRAYER

      For these reasons, Appellee respectfully asks the Court to grant this

unopposed motion for extension of time, thus making its brief due on January 8,

2016. Appellee requests all other appropriate relief to which it is entitled.

                                        Respectfully submitted,

                                        SMITH LAW GROUP LLLP
                                        1250 Capital of Texas Highway South
                                        Three Cielo Center, Suite 601
                                        Austin, Texas 78746
                                        (512) 439-3230
                                        (512) 439-3232 (fax)

                                        By:    /s/D. Todd Smith
                                               D. Todd Smith
                                               State Bar No. 00797451
                                               todd@appealsplus.com

                                        Counsel for Appellee

                       CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Erika Laremont, counsel for Appellant,

who informed me that Appellant does not oppose the relief requested in this

motion.


                                        /s/ D. Todd Smith
                                        D. Todd Smith




                                           3
                         CERTIFICATE OF SERVICE

      On December 7, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service, e-mail, facsimile, or mail to:

      Erika M. Laremont
      erika.laremont@texasattorneygeneral.gov
      Assistant Attorney General
      General Litigation Division
      P.O. Box 12548
      Austin, Texas 78711-2548

      Counsel for Appellants

                                              /s/ D. Todd Smith
                                              D. Todd Smith




                                          4